TO BE PUBLISHED.




                                    2017-SC-000266-KB



      KENTUCKY BAR ASSOCIATION                                                    MOVANT



      v.                           IN SUPREME COURT                                        )




      ROBERT HANSFORD HOSKINS                                           RESPONDENT
                                                                              '




                                     OPINION AND ORDER

            The Kentucky Bai- Association has filed a Petition,for Reciprocal

\ ·   Discipline ·unde.r Supreme Court Rule ("SCR") 3.435. For the reasons set forth

      below, we grant the petition and permanently disbar Robert Hansford

      Hoskins.I


                                  I. OPINION .AND ORDER.

            The Supreme Court of Ohio entered an order on May 23,     2017~


      permanently disbarring Robert Hoskins from the practice of law. As a
                                                                       '
      consequence of his disbarment in Ohio, the KBA moved for this Court to order

      Hoskins to show cause, ifhe has any, why he should not face identical



           1 Hoskins' KBA Member Number is 87199 and his Bar Ro~ter address is 1040
      Richwood Avenue, Cincinnati, Ohio 45208.
 punishment in Kentucky. We_ issued a Show Cause Order on June 9, 2017,

 and Hoskins had until June 29, 201 7, to respond. He failed to respond to the

 order, and Hoskins 1has presented no evidence to support an alternative

. disposition, so we grant the KBA's Petition for Reciprocal Discipline in

 compliance ~th SCR 3.435.

       The Ohio Supreme Court Order stems from a five-count charge levied

 against Hoskins for violating the Ohio Rules of Professional Conduct.

       Count One found that Hoskins had violated Ohio Rules 'l.4(a)(3),

 3.3(a)(l), 3.4(c), 4. l(a), 5.5(a), 8.4(c), 8.4(h), and 8. l(b), by continuing to

 represent a client in a legal matter after being ~uspended by the Ohio Supreme

 Court. Hoskins continued practicing law after his suspension by impersonating

 another attorney in communications with opposing counsel and the court.
       '
       Count Two held that Hoskins violated Ohio Rules 4. l(a), 5.5(a), and

 8.4(d), by filing a complaint on behalf of his Client, participating in a scheduling

 conference with the court, and identifying himself as cou:r:isel for the plaintiff,

 even though he had been suspended from the practice of law for nearly two

 months. At a deposition, he was asked by opposing counselif he had been

 reinstated and Hoskins asserted that he had. Opposing counsel's partner

 contacted the Office of Dj:sciplinary Counsel and was informed that Hoskins in

 fact had not been reinstated. This resulted -in the judge staying all further

 proceedings and directing Hoskins to advise his client of his suspension.

       Count Three found that Hoskins violated·Ohio Rule 5.5(a). While

 suspended from the practice of law, Hoskins filed an.adult-adoption petition,



                                             2
attended a hearing in the matter, identified himself as an attorney, entered an

.appearance, and examined the petitioners and· the adoptee.

      Count Four held that Hoskins violated Ohio Rules 1.4(a)(3}, 3.4(c}, and

8.4(c}, by his knowing failure to notify his   clie~t,   Mr. Hanks, of his s:uspension

from the practice of law, and for his dishonesty when questioned about the

suspension. Hoskins also Violated Ohio Rules l.4(a}, l.16(d}, and l.16(e) .

      . Count Five found that Hoskins h;:l.d violated Ohio Rules l.4(a)(3},.

l.4(a)(4), l.16(d}, l.16(e}, 3.4(c), and 8.l(b}, by failing promptly to respond to a

client's request for an itemized statement and a 'refund of the unearned portion .

of her retainer. Hoskins ultimately sent the client a refund, but did not respond

to letters of inquiry regarding the bar compliant filed by the client.

      Lastly, Count Six held that Hoskins violated Ohio Rule 5.S(a) by

continuing to represent Dr. Howard Covert while under suspension from the

practice of law.
                                                                                l

      As the KBA notes, Kentucky's Rules of Professional Conduct contain

identical or similar versions of almost all the Ohio Rules violated by Hoskins.

      This Court finds that

   1. There is no evidence of fraud in the Ohio proceedings;

   2. The misconduct in Ohio. does not warrant a          ~ubstantially   different

      discipline in Kentucky;

   3. Hoskins has failed to respond to this Court's Show Cause Order;

   4. The final adjudication of Hoskins's professional misconduct by the Ohio

      Supreme Court establishes conclusively his professional misconduct for

      purposes of identical discipline in Kentucky.

                                         ·3
      Accordingly; the Court ORDERS:

   1. Under    ~CR   3.435(4), Hoskins is permanently disbarred from the practice

      of law in Kentucky, effective .10 days from the date of the rendition of this

      order;

   2. Hoskins must notify all courts and clients of his disbarment in

      accordance with SCR 3.390. Those notifications must be made by letter

      in the United States mail within ten days from the date of entry of this

      Opinion.and Order. Hoskins must also simultaneously provide a copy of

      all notification letters to the Office of Bar Counsel. Also, to the extent

      possible, Hoskins must cancel and cease any advertising activities in

      which he is engaged; AND

   3. In accordance with SCR 3.450, Hoskins is directed to pay all costs
                           I
      associated with these disciplinary proceedings, for which execution may ·

      issue from this Court upon finality of this Opinion and Order.

All sitting. All concur.

      ENTERED: September 28, 2017.




                                       c




                                           4